Citation Nr: 0126637	
Decision Date: 11/21/01    Archive Date: 11/27/01

DOCKET NO.  98-16 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for disability 
manifested by nocturnal paresthesias of the upper 
extremities.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for disability 
manifested by stiffness and soreness of both knees.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for disability 
manifested by stiffness and soreness of both ankles.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for disability 
manifested by stiffness and soreness of both feet.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lumbar spine 
disability.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for disability 
manifested by chest pain.

7.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for disability 
manifested by a lymph node on the right side of the throat.

8.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for nasal infection and 
sores.

9.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for disability 
manifested by weight gain.

10.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
contusion of the left iris.

11.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
barotitis media of the right ear.

12.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.

13.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.

14.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for chronic bronchitis.

15.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of 
pneumonia.

16.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for diverticulitis.

17.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for epididymitis with 
nodule on the right testicle.

18.  Entitlement to service connection nocturnal paresthesias 
of the upper extremities, as due to undiagnosed illness.

19.  Entitlement to service connection for stiffness and 
soreness of both knees, as due to undiagnosed illness.

20.  Entitlement to service connection for stiffness and 
soreness of both ankles, as due to undiagnosed illness.

21.  Entitlement to service connection for stiffness and 
soreness of both feet, as due to undiagnosed illness.

22.  Entitlement to service connection for chest pain, as due 
to undiagnosed illness.

23.  Entitlement to service connection for a lymph node on 
the right side of the throat, as due to undiagnosed illness.

24.  Entitlement to service connection for nasal infection, 
as due to undiagnosed illness.

25.  Entitlement to service connection weight gain, as due to 
undiagnosed illness.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to August 
1977, and from January 1981 to September 1993.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in October 1997 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  The veteran submitted a notice of 
disagreement in July 1998 and a statement of the case was 
issued in September 1998.  The veteran perfected his appeal 
to the Board in September 1998.  

In March 2001, the veteran offered testimony at a hearing 
before the undersigned Member of the Board at the RO; a 
transcript of that hearing is of record.  During the hearing, 
the veteran indicated that in addition to the issues listed 
on the title page, he was seeking service connection for 
contusion of the left iris, barotitis media, right ear, 
hearing loss, chronic bronchitis, residuals of pneumonia and 
epididymitis with nodule on the right testicle, each claimed 
as due to undiagnosed illness.  As the RO has not adjudicated 
claims for service connection for these conditions under this 
theory of entitlement, such issues are not properly before 
the Board, and are referred to the RO for appropriate action.

The Board's decision on the petitions to reopen previously 
denied claims for service connection are set forth below.  
The claims for service connection for disability due to 
undiagnosed illness for which jurisdiction has been 
established are the subject of the remand immediately 
following the decision.


FINDINGS OF FACT

1.  In July 1994, the RO denied the veteran's claims for 
service connection for the conditions currently on appeal.  
While the veteran was notified of that decision later in July 
1994, he did not file an appeal within one year of that 
notification.

2.  Evidence received in support of the current petition to 
reopen the claims for service connection for hypertension, 
for a lumbar spine disability and diverticulitis-
specifically, treatment reports from Dr. Esposito, Dr. Nijem 
and Dr. Johansen received by VA in January 1995-is so 
significant that it must be considered in order to fairly 
decide the merits of the underlying claims.

3.  The veteran's service records indicate that he was 
treated for complaints of low back and coccygeal pain.  These 
records further document that the veteran was diagnosed with 
sigmoid diverticulosis in 1985.  Post-service treatment 
reports document diagnoses of hypertension and degenerative 
disc disease of the lumbar spine within the initial post-
service year and a diagnosis of sigmoid diverticulosis in 
July 1994.

As regards the claims for service connection for disability 
manifested by nocturnal paresthesias of the upper 
extremities, stiffness and soreness of the knees, ankles and 
feet, chest pain, lymph node on the right side of the throat, 
nasal infection and sores, weight gain, residuals of a 
contusion of the left iris, barotitis of the right ear, 
hearing loss, chronic bronchitis, residuals of pneumonia and 
epididymitis with nodule on right testicle, the evidence 
associated with the claims file since the RO's July 1994 
decision is either duplicative or cumulative of evidence 
previously considered, or, if new, does not bear directly and 
substantially upon the specific matter under consideration, 
and is not, by itself or in connection with evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the merits of these 
claims.


CONCLUSIONS OF LAW

1.  The RO's July 1994 denial of the petition to reopen the 
claims for service connection for disability manifested by 
disability manifested by nocturnal paresthesias of the upper 
extremities, stiffness and soreness of the knees, ankles and 
feet, chest pain, lymph node on the right side of the throat, 
nasal infection and sores, weight gain, residuals of a 
contusion of the left iris, barotitis of the right ear, 
hearing loss, chronic bronchitis, residuals of pneumonia and 
epididymitis with nodule on right testicle, hypertension, 
sigmoid diverticulitis, and a lumbar spine disability claimed 
as low back pain involving the spine and pelvis, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
20.302. 20.1103 (2001).

2.  New and material evidence to reopen the claims for 
service connection for hypertension, sigmoid diverticulitis, 
and for a lumbar spine disability (claimed as low back pain 
involving the spine and pelvis) has been associated with the 
claims file.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 
C.F.R. § 3.156(a) (2001).

3.  With resolution of all reasonable doubt in the 
appellant's favor, the criteria for service connection for 
hypertension, for sigmoid diverticulitis, and for 
degenerative disc disease of the lumbar spine (claimed as low 
back pain involving the spine and pelvis) are met.  38 
U.S.C.A. §§  1110, 1131, 5103(A), 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).

4.  The additional evidence associated with the file since 
the RO's July 1994 denial of the claims for service 
connection for disability manifested by nocturnal 
paresthesias of the upper extremities, stiffness and soreness 
of the knees, ankles and feet, chest pain, lymph node on the 
right side of the throat, nasal infection and sores, weight 
gain, residuals of a contusion of the left iris, barotitis of 
the right ear, hearing loss, chronic bronchitis, residuals of 
pneumonia and epididymitis with nodule on right testicle, is 
not new and material, and these claims for service connection 
may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303(a) (2001).  

The record reflects that the veteran's claims for service 
connection for disability manifested by nocturnal 
paresthesias of the upper extremities, stiffness and soreness 
of the knees, ankles and feet, chest pain, lymph node on the 
right side of the throat, nasal infection and sores, weight 
gain, residuals of a contusion of the left iris, barotitis of 
the right ear, hearing loss, chronic bronchitis, residuals of 
pneumonia and epididymitis with nodule on right testicle, 
hypertension, sigmoid diverticulitis, and a lumbar spine 
disability (claimed as low back pain involving the spine and 
pelvis) were considered and denied by the RO in July 1994.  
The veteran was notified of this decision in July 1994, but 
did not appeal it.

The current appeal culminates from the RO's October 1997 
denial of the veteran's petition to reopen these claims.

Because this case involves an attempt to reopen previously 
denied claims, the laws and regulations pertaining to 
finality and reopening of claims are pertinent to the appeal 
on these issues.  If a notice of disagreement is not filed 
within one year of the date of mailing of the notification of 
the RO's denial of the appellant's claim, the denial is final 
and is not subject to revision upon the same factual basis.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103.  

If, however, new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 1991); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  38 C.F.R. § 3.156.  
If the evidence is determined to be both new and material, VA 
reopens the claim and evaluates the merits after ensuring 
that the duty to assist has been fulfilled.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).  In this case, the evidence that must be considered 
in determining whether there is a basis for reopening the 
claims for service connection is that added to the record 
since the RO's March 1986 decision, the last disposition in 
which the claim was finally disallowed on any basis.  See 
Evans, 9 Vet. App. at 285.

As a preliminary matter, the Board points out that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, which, among 
other things, eliminates the well grounded claim requirement, 
and redefines VA's obligations with respect to notifying and 
assisting a claimant.  See Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096-2099 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 2001)).  The new 
law applies to all claims filed on or after the date of the 
law's enactment, as well as to claims filed before the date 
of the law's enactment, and not yet finally adjudicated as of 
that date.  See Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-2000 (2000).  The 
Board finds that sufficient notification and development 
action to render an equitable determination in this appeal 
has been accomplished.  

The Board also notes that pertinent regulations that 
implement the Act recently were promulgated.  However, the 
revised version of 38 C.F.R. § 3.156(a) is only applicable to 
claims filed on or after August 29, 2001.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  Hence, the Board will apply 
the version of 3.156(a) in effect at time of the RO's October 
1997 denial (culminating in the current appeal); that version 
appears in the 2001 edition of Title 38 of the Code of 
Federal Regulations.

With respect to the claims for service connection for 
hypertension, for sigmoid diverticulitis, and for a lumbar 
spine disability claimed as low back pain involving the spine 
and pelvis, when the RO initially denied these claims in July 
1994, the relevant evidence then of record consisted of the 
veteran's service medical records, including reports showing 
that the veteran was treated for complaints of low back pain 
which were attributed to an acute strain from a back injury.  
Additional service medical records document that the veteran 
was found to have sigmoid diverticulitis during surgery for 
acute appendicitis in July 1985.  In August 1985, it was 
noted that the sigmoid diverticulitis was resolving.  In July 
1993, the veteran reported intermittent paralumbar discomfort 
associated with lifting.  X-ray examination of the lumbar 
spine was unremarkable, except for mild levoscoliosis.  These 
records further reflect that the veteran was not diagnosed 
with hypertension during service.

Also of record when the RO entered its July 1994 rating 
decision was a report of a VA examination conducted in 
December 1993.  Blood pressure was recorded as follows:  
138/84, 135/92 and 130/90.  The examiner made no reference to 
clinical findings of any deficits of the lumbar spine.  
Clinical inspection of the abdomen was unremarkable.  X-ray 
examination of the entire spine showed no deficits of the 
lumbar segments.  The diagnoses included mild, essential 
hypertension; chronic low back pain; and history of 
diverticulosis of the colon.

Evidence received since the time of the final disallowance of 
the claim includes a report of a physical examination, 
performed by William C. Nijem, M.D., in October 1993, 
approximately one month after service discharge.  Blood 
pressure at that time was recorded as 144/100, 130/84 and 
140/90.  An electrocardiographic tracing was obtained.  The 
diagnoses included hypertension, with ectopy.  Olaf B. 
Johansen, M.D., in a report dated in July 1994, indicated 
that the veteran underwent sigmoidoscopy.  It was found that 
he had a moderate degree of sigmoid diverticulosis.  In a 
report dated in August 1994, Dominic Esposito, M.D, noted 
that the veteran had coccydynia, probably related to his long 
history of being a pilot.  Also, it was observed that a 
complaint of back pain going down the leg could possibly be 
secondary to a ruptured disc.  Magnetic resonance imaging of 
the lumbar spine showed internal degenerated bulging of the 
left L3-4 disc, with associated osteophytic ridging, 
producing mild to moderate stenosis of the left L3-4 neural 
foramen.  

Additional medical records from Dr. Esposito reveal that the 
veteran was admitted to the hospital in August 1999 for 
surgical treatment of herniated lumbar disc with lumbar 
radiculopathy.  The veteran was also noted to have a 
diagnosis of hypertension.  

On VA examination in July 1999, the diagnoses included 
degenerative disc disease with osteophyte formation of the 
lumbar spine with chronic low back pain.

During his hearing before the undersigned Member of the Board 
in March 2001, the veteran testified that he had been taking 
an anti-hypertensive medication at the time of the December 
1993 VA examination.  Furthermore, a report of a July 1999 VA 
orthopedic examination contains an incidental notation of the 
veteran's history that his high blood pressure was currently 
under control with an anti-hypertensive medication.

The Board finds that the additional evidence was not 
available for VA review in July 1994, and that it is not 
merely cumulative or redundant of the evidence then of 
record.  Moreover, as regards the veteran's high blood 
pressure and degenerative disc disease involving the lumbar 
spine, the additional evidence demonstrates the presence of 
essential hypertension and lumbar spine arthritis to a 
compensable degree within the first post-service year.  
Further, the additional evidence reflects the current 
existence of essential hypertension and arthritic changes of 
the lumbar spine.  With respect to a bowel disorder, the 
additional evidence demonstrates post-service continuity of 
the veteran's diverticular symptomatology first noted in 
service.  As this evidence clearly meets the criteria of 
38 C.F.R. § 3.156(a), the Board finds that the requirements 
for reopening each claim are met, and that these claims must 
be considered on their merits.

Considering the new and material evidence along with other 
evidence of record, and with application of the benefit-of-
the-doubt doctrine (see 38 U.S.C.A. § 5107(b); 38 CF.R. 
§ 3.102), the Board also concludes that that the criteria for 
a grant of service connection for hypertension, degenerative 
disc disease of the lumbar spine and sigmoid diverticulosis 
are met.  As noted above, the veteran was treated for 
complaints of low back and coccygeal pain as well diagnosed 
with sigmoid diverticulosis during service and the record 
reflects continuing treatment for these disorders.  
Furthermore, while the veteran was not treated for 
hypertension during service, a confirmed diagnosis of 
hypertension was reported within the initial post-service 
year and the record reflects that the veteran continues to 
take medication to control his blood pressure.  See 38 C.F.R. 
§ 3.309 (2001).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  See 
38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107(b).  Under the 
circumstances of this case, and giving the appellant the 
benefit of every doubt, the Board concludes that criteria for 
a grant of service connection for hypertension, degenerative 
disc disease of the lumbar spine and sigmoid diverticulosis, 
are met.  

With respect to the remaining previously denied claims for 
service connection that the veteran has sought to reopen, 
however, the Board finds that the criteria for reopening have 
not been met.  As indicated above, the evidence of record in 
July 1994 included the service medical records, a VA 
examination report dated in December 1993 and private 
treatment reports received in May 1994.  Significantly, this 
evidence includes no diagnoses or findings to confirm the 
presence of any chronic disability associated with the 
veteran's claimed nocturnal paresthesias of the upper 
extremities, stiffness and soreness of the knees, ankles and 
feet, chest pain, lymph node on the right side of the throat, 
nasal infection and sores, weight gain, residuals of a 
contusion of the left iris, barotitis of the right ear, 
hearing loss, chronic bronchitis, residuals of pneumonia or 
epididymitis with nodule on right testicle.

Evidence associated with the claims file since July 1994 
includes treatment reports from Dr. Nijem, Dr. Esposito, Dr. 
Johansen, Dr. Cropper and Dr. Taulbee, dated from 1994 to 
2000; a lay statement dated in July 1996; multiple statements 
from the veteran as well as his testimony at the hearing 
before the undersigned Member of the Board in March 2001.  
Upon careful review of these records, statements and 
testimony, the Board concludes that new and material evidence 
sufficient to reopen the claims for service connection for 
disability manifested by nocturnal paresthesias of the upper 
extremities, stiffness and soreness of the knees, ankles and 
feet, chest pain, lymph node on the right side of the throat, 
nasal infection and sores, weight gain, residuals of a 
contusion of the left iris, barotitis of the right ear, 
hearing loss, chronic bronchitis, residuals of pneumonia, or 
epididymitis with nodule on right testicle has not been 
presented.  The medical evidence added to the record since 
the last prior denial simply includes no diagnoses or 
findings to either establish the presence of any of the 
currently claimed disabilities or to provide any basis to 
relate any current disability associated with these 
complaints to the veteran's period of active duty.  

Likewise, neither the veteran's hearing testimony nor his 
statements provide a basis for reopening the remaining 
previously disallowed claims.  Where, as here, resolution of 
the issue turns on a medical matter, the veteran's 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).

In view of the foregoing, none of this evidence is new and 
material for the purpose of reopening any of the remaining 
previously disallowed claims, and the July 1994 denial 
remains final with respect to these claims.

The Board acknowledges that, in adjudicating the above-
referenced petitions to reopen, in addition to considering 
whether the veteran had submitted evidence that was new, and 
relevant and probative (material), in the September 1998 
Statement of the Case, the RO also referred to the third 
criterion (formerly considered by the RO in accordance with 
the Court's case law) that in order to reopen a claim, the 
new evidence, when viewed in the context of all the evidence, 
both new and old, must create a reasonable possibility of a 
change in outcome of the case on the merits.  See Evans, 9 
Vet. App. at 283, citing Colvin v. Derwinski, 1 Vet. App. 
171, 174 (1991).  As noted above, however, in the Hodge 
decision, the Federal Circuit held that there was no such 
legal requirement.  That notwithstanding, the Board finds 
that consideration of the "correct" legal standard without 
first remanding the matter to the RO does not prejudice the 
veteran in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  For the reasons noted above (i.e., that no new and 
material evidence has been submitted), the outcome of the 
case is the same, regardless of the standard utilized.  It is 
again noted, in this regard, that in support of his petition 
to reopen his claims for service connection, the veteran has 
submitted no additional probative medical evidence that 
disability manifested by nocturnal paresthesias of the upper 
extremities, stiffness and soreness of the knees, ankles and 
feet, chest pain, lymph node on the right side of the throat, 
nasal infection and sores, weight gain, residuals of a 
contusion of the left iris, barotitis of the right ear, 
hearing loss, chronic bronchitis, residuals of pneumonia and 
epididymitis with nodule on right testicle were, in fact 
incurred in or aggravated during service.  Thus, a remand to 
the RO would be pointless and, in light of the above 
discussion on the claims for which the Board has determined 
new and material to reopen has not been presented, would not 
result in any determination favorable to him.  See VAOGCPREC 
16-92 (O.G.C. Prec. 16-92), 57 Fed. Reg. 49747 (1992).  
Hence, the Board concludes that the RO's reference to the now 
impermissible Colvin language was harmless.

Furthermore, as regards the applicability of the Veterans 
Claims Assistance Act of 2000 to the above-referenced claims, 
the Board notes that the Act expressly provides that nothing 
in the Act "shall be construed to require [VA] to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in section 
5108 of this title."  Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096 (codified at 38 U.S.C. § 5103A(f) (West Supp. 2001)).  
Because the veteran has not presented new and material 
evidence to reopen the above-referenced claims for service 
connection, it does not appear that the duty to assist and 
notification provisions of the Act are applicable to any of 
these claims.  Moreover, as indicated above, because the 
petition to reopen was filed prior to August 29, 2001, any 
duties set forth in the revised version of 38 C.F.R. 
§ 3.156(a), promulgated pursuant to the Act, are not 
applicable in this appeal.  

In any event, however, the Board determines that all 
notification and development action needed to render a fair 
decision on the issues on appeal has been accomplished.  In 
this regard, the Board notes that the veteran and his 
representative have been put on notice as to the bases for 
the denial of the claims, and, hence, what is needed to 
support the application to reopen the claims for service 
connection.  They also have been afforded various 
opportunities to present evidence and argument in support of 
the petition to reopen.  The Board is aware of no 
circumstances in this matter that would put the VA on notice 
of the existence of any additional relevant evidence that, if 
obtained, would provide a basis to reopen these claims.  See 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).  Under 
these circumstances, the Board finds that the veteran is not 
prejudiced by its consideration of the claims at this time.  

Finally, because the veteran has not fulfilled his threshold 
burden of submitting new and material evidence to reopen his 
finally disallowed claims for service connection for 
disability associated with claimed nocturnal paresthesias of 
the upper extremities, stiffness and soreness of the knees, 
ankles and feet, chest pain, lymph node on the right side of 
the throat, nasal infection and sores, weight gain, residuals 
of a contusion of the left iris, barotitis of the right ear, 
hearing loss, chronic bronchitis, residuals of pneumonia or 
epididymitis with nodule on right testicle, the benefit-of-
the-doubt doctrine is not applicable to any of those claims.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

Service connection for hypertension, for degenerative disc 
disease of the lumbar spine, and for sigmoid diverticulosis 
is granted.

As new and material evidence has not been submitted to reopen 
the claims for service connection for disability manifested 
by nocturnal paresthesias of the upper extremities, stiffness 
and soreness of the knees, ankles and feet, chest pain, lymph 
node on the right side of the throat, nasal infection and 
sores, weight gain, residuals of a contusion of the left 
iris, barotitis of the right ear, hearing loss, chronic 
bronchitis, residuals of pneumonia and epididymitis with 
nodule on right testicle, the appeal with respect to these 
issues is denied.


REMAND

Initially, the Board notes that the RO has denied the 
veteran's claims for nocturnal paresthesias of the upper 
extremities, stiffness and soreness of both knees, service 
connection for stiffness and soreness of both ankles, 
stiffness and soreness of both feet, chest pain, a lymph node 
on the right side of the throat, a nasal infection, and 
weight gain, each as due to undiagnosed illness, as not well 
grounded.  As noted above, however, the Veterans Claims 
Assistance Act of 2000, among other things, eliminated the 
concept of a well-grounded claim and redefined the 
obligations of VA with respect to the duties to notify and 
assist a claimant.  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  This should include consideration 
of whether any additional notification or development action 
is required under the Act.  VA is required to notify the 
claimant of the evidence necessary to complete the 
application for the benefit sought, as well as of its efforts 
to procure relevant evidence.  Moreover, required development 
action may include requesting information as described in 
38 U.S.C.A. § 5106, as well as the accomplishment of a 
medical examination (or, obtaining a medical opinion) when 
such evidence may aid in substantiating entitlement to the 
benefits sought.  A claim may be decided without providing 
such assistance only when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement or the record includes medical evidence 
sufficient to adjudicate the claim.  

The Board notes that the RO has not yet considered the above-
referenced claims based on undiagnosed illness in the context 
of the new law, nor has the veteran had an opportunity to 
prosecute his claim in that context.  A remand will ensure 
due process of law, and avoid the possibility of prejudice.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Furthermore, in light of the duties imposed under the Act, 
and the evidence currently of record, the Board finds that 
additional development is necessary.  

VA shall pay compensation in accordance with Chapter 11 of 
Title 38, United States Code, to a Persian Gulf veteran who 
exhibits "objective indications of chronic disability 
resulting from an illness or combination of illnesses" 
manifested by one or more signs or symptoms, such as joint 
and muscle pain, and other symptoms, provided that such 
disability (i) became manifest either during active duty in 
the South West Asia theater of operations during the Gulf 
War, or to a compensable degree no later than December 31, 
2001, and (ii) by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a)(1) (2001).  

Upon careful review of the record, the Board notes that it is 
not definitively shown that the veteran's service during the 
Persian Gulf War is such to meet the definition of a 
"Persian Gulf veteran" for purposes of consideration of the 
presumptions pursuant to 38 C.F.R. § 3.317(d)(1) and (2).  In 
this regard, the Board notes that the veteran has argued that 
he received the Southwest Asia Service Medal, which is 
documented within the record, and that he served in Egypt in 
support of Desert Shield/Desert Storm.  However, the Board 
notes that while individuals who served in Israel, Egypt, 
Turkey, Syria and Jordan (including the airspace and 
territorial waters) directly supporting combat operations 
from January 17, 1991 through November 30, 1995 are eligible 
for the Southwest Asia Service Medal, these countries do not 
fall under the "Southwest Asia theater of operations" as 
defined by 38 C.F.R.. § 3.317.  Accordingly, there is some 
question as to whether the veteran served in the defined 
"Southwest Asia theater of operations" for entitlement to 
consideration of the presumptions under 38 C.F.R. § 3.317.  
Accordingly, additional development is necessary in an effort 
to confirm the veteran's eligibility for consideration of his 
claims pursuant to these presumptive provisions.

If it is determined that the veteran is not a "Persian Gulf 
veteran" for VA purposes, his claims must be adjudicated on 
that basis.  However, if his status as a "Persian Gulf 
veteran" for purposes of consideration of the presumptions 
pursuant to 38 C.F.R. § 3.317(d)(1) and (2) is confirmed, 
additional development is needed.  In this regard, the Board 
notes that claims for service connection for chronic 
disability due to undiagnosed illness (related to alleged 
exposure to environmental agents while in the Persian Gulf) 
are subject to the adjudicative procedures set forth in M21-
1, Part III, para. 5.17 (April 30, 1999).  In essence, the 
RO, upon receipt of a veteran's claim, is to undertake all 
required development action, including requesting a thorough 
VA general medical examination and specialist examinations as 
appropriate.  With regard to nonmedical (lay) evidence, it is 
noted that records or reports of time lost from work, changes 
in physical appearance, changes in physical abilities, and 
changes in mental and emotional attitude are helpful in 
support of a Persian Gulf War claim.

VBA All-Stations Letter 98-17 (2/26/98) contained mandatory 
guidelines for disability examinations of Gulf War veterans 
outlined in a memorandum dated February 6, 1998.  In general, 
the guidelines require a VA examiner to detail all conditions 
and symptoms that can be elicited from the veteran (including 
what precipitates and what relieves them).  The examiner 
should then identify all diagnosed conditions arising from 
the symptoms, and also determine if there are symptoms, 
abnormal physical findings, or abnormal laboratory test 
results that are not part of a known clinical diagnosis.  In 
that case, further specialist examinations are required to 
address these findings.  The guidelines also state that 
symptom-based diagnoses, such as (but not limited to) 
myalgia, arthralgia, headache and diarrhea, are not 
considered to be diagnosed conditions for compensation 
purposes.

The Board notes, however, that the VBA All-Stations Letter 
98-17 (February 26, 1998), discussed above has since been 
rescinded, effective December 31, 1998.  The guidelines for 
disability examinations for Gulf War Veterans have been 
issued in an Under Secretary for Health's Information Letter, 
dated April 28, 1998 (IL 10-98-010).  These new guidelines 
are essentially the same as the old guidelines and do not 
represent any substantive change.

In this case, the Board notes that as the veteran's claims 
based upon undiagnosed illness were previously denied as not 
well grounded, he has not been afforded a Persian Gulf 
Protocol examination and his claims based upon undiagnosed 
illness have not been evaluated within the context of this 
theory of entitlement.  Thus, it does not appear that these 
claims have been sufficiently developed in accordance with 
the guidelines referred to above.

In view of the foregoing, as well as in light of the enhanced 
duties to assist and notify imposed by the Veterans Claims 
Assistance Act of 2000, enacted during the pendency of this 
appeal (see Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified, as amended, at 38 U.S.C.A. §§ 5102, 5103, 5103A 
and 5107 (West Supp. 2001)), the Board finds that further 
development of each of the undiagnosed illness claims is 
warranted.  The RO should arrange for the veteran to undergo 
examination(s) that sufficiently address(es) the nature and 
extent (or frequency, as appropriate) of the veteran's 
specific complaints regarding nocturnal paresthesias of the 
upper extremities, stiffness and soreness of the knees, 
ankles and feet, lumbar spine disorder (other than the 
degenerative disc disease for which service connection has 
been granted above), chest pain, lymph node on the right side 
of the throat, nasal infection and sores and weight gain.  
The Board is interested in obtaining specific medical 
commentary as to whether the specific symptoms claimed by the 
veteran may be clinically correlated to a specific diagnosis 
(to include any of the disabilities with which he has already 
been diagnosed).  Each examiner's report should, of course, 
contain a recitation of the veteran's pertinent medical 
history and assertions; however, in providing the requested 
information, the examiner(s) comment as to veteran's alleged 
exposure to environmental hazards is unnecessary.  
The Board emphasizes that the new VA examination(s) of the 
veteran must be conducted in accordance with the guidelines 
of the Under Secretary for Health's Information Letter, dated 
April 28, 1998 (IL 10-98-010).  The RO is advised to make 
certain that the examinations conform precisely to the 
guidelines before readjudicating the issues.  

Prior to arranging for the veteran to under any further 
examination, the RO should undertake efforts to obtain all 
outstanding medical records pertinent to the veteran's 
claims, particularly from VA medical facilities.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

The veteran is hereby advised that failure to report to any 
such scheduled examination, without good cause, may well 
result in a denial of the claim(s).  See 38 C.F.R. § 3.655 
(2001).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.

In view of all of the above, these matters are hereby 
REMANDED to the RO for the following action:

1.  The RO should undertake appropriate 
action to obtain information to verify 
the veteran's service and to render a 
determination as to whether he meets the 
criteria for consideration as a "Persian 
Gulf veteran" pursuant to 38 C.F.R. 
§ 3.317.  Careful consideration should be 
given to the veteran's service for which 
he received the Southwest Asia Service 
Medal, and whether this service involved 
activities in qualifying airspace, 
including over the Red Sea as alleged by 
the veteran.

2.  If qualifying Persian Gulf War 
service is verified, the RO should 
proceed with the development requested in 
paragraphs 3 and following.  If 
qualifying Persian Gulf War service is 
not verified, the RO should skip the 
development requested in paragraphs 3 and 
4, and proceed with the development 
requested in paragraph 5 and following.  

3.  The RO should contact the veteran and 
request that he submit signed statements 
from persons having personal knowledge of 
his disabilities which include the 
following statement:

"I hereby certify that the information I 
have given is true to the best of my 
knowledge and belief."

The veteran should be notified that 
statements from persons who knew him 
during the Persian Gulf War or after 
separation from military service will be 
considered.  Each person's name and 
complete address must clearly be shown.  
Each statement should describe exactly 
what the person observed and mention 
specific dates and places.  A person on 
active duty at the time should include 
his or her service number and military 
unit.

4.  After associating with the claims 
file all records received pursuant to the 
development requested above, and 
obtaining any outstanding pertinent 
medical records, the RO arrange for the 
veteran to undergo VA examination(s) 
conforming to the guidelines for 
conducting Gulf War examinations set 
forth in the Under Secretary for Health's 
Information Letter, dated April 28, 1998 
(IL 10-98-010).  The entire claims file, 
to include a complete copy of this 
REMAND, must be made available to, and be 
reviewed by, each physician designated to 
examine the veteran.  

a.  Each examiner should thoroughly 
review the claims file prior to the 
examination.

b.  The examiner should note reported 
symptoms claimed to represent chronic 
disability due to undiagnosed illness-to 
specifically include nocturnal 
paresthesias of the upper extremities; 
stiffness and soreness of the knees, 
ankles and feet; lumbar spine disorder; 
chest pain; lymph node on the right side 
of the throat; nasal infection and sores 
and weight gain.  The examiner should 
conduct a comprehensive general medical 
examination, and provide details about 
the onset, frequency, duration, and 
severity of all symptoms and state what 
precipitates and what relieves them.

c.  The examiner should list all 
diagnosed conditions and state which 
symptoms are associated with each 
condition.  If all symptoms are 
associated with a diagnosed condition, 
additional specialist examinations for 
diagnostic purposes are not needed.  

d.  However, if the veteran suffers from 
any symptoms that are not determined to 
be associated with a known clinical 
diagnosis, further specialist 
examinations will be required to address 
these findings, and should be ordered by 
the primary examiner.

e.  In such instances, the examiner 
should provide the specialist with all 
examination reports and test results, 
specify the relevant symptoms that have 
not been attributed to a known clinical 
diagnosis and request that the specialist 
determine which of these, if any, can be 
attributed in this veteran to a known 
clinical diagnosis and which, if any, 
cannot be attributed in this veteran to a 
known clinical diagnosis.

Each examiner should set forth all 
examination findings, along with the 
complete rationale for each conclusion 
reached and opinion expressed (to include 
citation to specific evidence and/or 
medical authority, as appropriate) in a 
typewritten report.

5.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

7.  Following completion of the 
foregoing, and any other development 
deemed warranted by the record, the RO 
should consider the claims remaining on 
appeal in light of all pertinent medical 
evidence of record and legal authority, 
to specifically include that cited to 
herein must be considered.  If the 
veteran does not report to any scheduled 
examination(s), the RO should apply to 
provisions of 38 C.F.R. § 3.655, as 
appropriate.  The RO must provide clear 
reasons and bases for its determinations, 
addressing all concerns noted in this 
REMAND.  

8.  If any claim on appeal remains 
denied, the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case (to include citation to the laws and 
regulations governing finality and 
reopening of previously disallowed 
claims) and afforded the applicable time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans ' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 



